DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 9, 14 – 15, 17, 24 – 29 and 35 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on December 23, 2021 have been entered.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 1, 3 – 4, 7, 14 – 15, 17, 24 and 27 as being anticipated by Canova et al., Bioorg. Med. Chem. Lett. (2011), 21: pp. 4768-4772 is hereby withdrawn in view of Applicant’s amendment to recite the scope, wherein R5 is –S–CH2–CH(R7)–X2, in the instant claim 1.
Expanded Search: Applicant’s amendments necessitate new grounds of search. Search has been further expanded to include the scope, wherein L1 is

    PNG
    media_image1.png
    170
    210
    media_image1.png
    Greyscale

A prior art was found: Bao et al., Natural Product Communications (2013), Vol. 8(8), pp. 1127-1128. However, for the purpose of compact prosecution, search has been further expanded to the full scope of the instant claims 1 – 9, 14 – 15, 17 and 24 – 27. No other prior was found.
	Applicant was informed that the instant claims would be rejected under 35 U.S.C. 102(a)(1) over the new prior art (see, Figure 1, Compound 1, aspergillide D) but would be allowable if amended to overcome the teachings of Bao. Applicant acknowledged the issue and 2 in the instant claim 1.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Election/ Restriction
Claims 1 – 9, 14 – 15, 17 and 24 – 27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28 – 29 and 35, directed to the method of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 28, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Search: Search has been performed to include the full scope of the instant claims 28 – 29 and 35. No prior art was found.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, William Carroll, on February 24, 2022.
	The amendments are as follows:
	Claim 1:
Page 3 line 10: Insert a comma (,) in the phrase “R3 is hydrogen, OH, -OC1-4alkyl, -OC(O)C1-4alkyl, NH2, …”.
[AltContent: textbox (”)]Page 3, line 19: The phrase “L2 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
      should read as [AltContent: textbox (”)]“L2 is

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


	Claim 5, page 5 line 2:
The phrase “… wherein L2 is  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
” should read as 
		“… wherein L2 is  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
”.

CANCEL claim 35.

INSERT new claim 67 as presented below:
(New) A method of treating a yeast infection comprising administering, to a subject in need thereof, a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt thereof.

Conclusion
Claims 1 – 9, 14 – 15, 17, 24 – 29 and 67 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                         

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626